Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-3 and 5-10 are currently pending in the instant application.  Applicants have cancelled claim 4 and amended claims 1, 5, 9 and 10 in an amendment filed on May 9, 2022. Claims 1-3 and 5-10 are rejected in this Office Action.

I.	Response to Remarks
	Applicants’ amendment, filed on May 9, 2022, has overcome the rejection of claims 1-10 under 35 USC 112, second paragraph as being indefinite for the term “arylamine derivative” and the objection of claims 9 and 10 for not containing the term “and” in between the last two structures listed in the claims.  The above rejection and objection have been withdrawn.

II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 24, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  


III.	Rejection(s)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and  5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, et al. (WO 2016/148390 A1).  The instant invention claims  

    PNG
    media_image1.png
    379
    715
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    307
    699
    media_image2.png
    Greyscale
 and all variables are as defined in claim 1.
 The Kim, et al. reference teaches an organic electroluminescent devices (OLEDs) comprising an anode, a cathode and an organic later disposed between the two electrodes.  The organic layer may comprise a light-emitting layer and a hole transport layer (see paragraphs 120-122 and 166) where the hole injection layer is disposed between the anode and light-emitting layer (paragraph 166).  The prior art reference teaches working examples of OLED devices comprising a transparent electrode indium tin oxide (ITO) thin film (i.e. first electrode) having deposited thereon a first and second hole transport layer, a light emitting layer, and a cathode (i.e., second electrode) which read on the OLED as defined in claim 1 (see paragraphs 174-176 and table 1).  The prior art further teaches specific devices such as Example 1-15 which includes the compound H-175 
    PNG
    media_image3.png
    201
    160
    media_image3.png
    Greyscale
(same as compound 
    PNG
    media_image4.png
    186
    138
    media_image4.png
    Greyscale
in instant claim 9) and a second hole transport layer including N-(4-(9,9-diphenyl-9H,9’H-[2,9’-bifluorene]-9’yl)phenyl)-(9,9-dimethyl-N-phenyl-9H-fluorene-2-amine (same as compound HT-2-43 
    PNG
    media_image5.png
    170
    148
    media_image5.png
    Greyscale
 in instant claim 10). Since the compounds are physically the same as those found in the prior art’s reference then the HOMO energy level will fall within the equation 11 in claim 1. 




IV.  	Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626